Citation Nr: 1037937	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-17 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to an initial disability rating in excess of 20 
percent from May 5, 2006, through May 1, 2008, and to a rating in 
excess of 30 percent from August 1, 2008, for neurocardiogenic 
syncope, status post pacemaker placement, to include on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South 
Carolina, which granted service connection for neurocardiogenic 
syncope, status post pacemaker placement and assigned an initial 
disability rating of 0 percent, effective May 5, 2006.  

The claims folder was subsequently transferred to the RO in 
Winston-Salem, North Carolina. 

In a November 2007 supplemental statement of the case (SSOC), 
during the pendency of this appeal, the RO granted an increased 
rating to 20 percent, effective May 5, 2006.

The Board notes that the Veteran was awarded a temporary 100 
percent evaluation in a November 2008 SSOC for his pacemaker 
placement surgery from May 2, 2008, to August 1, 2008, following 
surgery.  After this time, the disability evaluation was returned 
to 20 percent.  

In a June 2009 SSOC, during the pendency of this appeal, the RO 
granted a higher disability rating of 30 percent, effective 
August 1, 2008.  As a higher schedular evaluation for this 
disability is possible, the issue of entitlement to a rating in 
excess of 30 percent for neurocardiogenic syncope, status post 
pacemaker placement remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993). 

It is further noted that the period encompassing the total rating 
is not for consideration in this appeal, as no higher benefit is 
possible within that time frame. 

In May 2010, the Veteran and his wife testified before the 
undersigned at a videoconference hearing at the RO in Winston-
Salem, North Carolina.  A transcript of that hearing has been 
associated with the claims file. 

Of preliminary importance, because the claim for a higher rating 
for the Veteran's service-connected neurocardiogenic syncope 
involves requests for higher ratings following the grant of 
service connection, the Board has characterized this claim in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for a previously service- connected 
disability). 

The issue of service connection for a left hand disorder 
as secondary to service-connected neurocardiogenic 
syncope, status post pacemaker placement has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it and it is referred to 
the AOJ for appropriate action.  

The issue of whether an extraschedular rating is warranted is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From May 5, 2006, through May 1, 2008, the Veteran's 
neurocardiogenic syncope was manifested by no more than 
approximately 2 to 3 syncopal episodes per week. 

2.  From August 1, 2008, the medical evidence does not 
demonstrate symptomatology consistent with the diagnostic 
criteria for a rating in excess of 30 percent, to include an 
episode of acute congestive heart failure, workload of greater 
than 3 METS but not greater than 5 METs resulting in dyspnea, 
fatigue, angina or dizziness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for neurocardiogenic syncope from May 5, 2006, through May 1, 
2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes 8199-8108, 
8911 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for neurocardiogenic syncope, status post pacemaker placement 
since August 1, 2008, have not been met.  38 U.S.C.A. §§1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.104 
Diagnostic Codes 7010, 7011, 7015, 7018 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of the 
Case, when issued following a notice letter, satisfies the due 
process and notification requirements for an adjudicative 
decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

In this case, the Veteran's claim arises from an appeal of the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Therefore, no further notice is required under VCAA 
with respect to this issue.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment 
described by the Veteran.  Pertinent medical evidence associated 
with the claims file consists of service and VA treatment 
records, and the Veteran's January 2007 and December 2008 VA 
examinations.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by his representative.  The Board finds that no 
additional RO action to further develop the record on the claim 
is required here.  Overall, there is no evidence of any VA error 
in notifying or assisting the Veteran that reasonably affects the 
fairness of this adjudication. 

II.  Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Where, as here, the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran's neurocardiogenic syncope was initially rated under 
38 C.F.R. § 4.124a, Diagnostic Codes 8199-8108.  The use of the 
"99" series and a hyphenated diagnostic code reflects that there 
is no specific diagnostic code applicable to neurocardiogenic 
syncope, and it must be rated by analogy.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 8108, applicable to narcolepsy, provides 
that narcolepsy is to be rated as epilepsy, petit mal. Diagnostic 
Code 8911 is applicable to epilepsy, petit mal.

Diagnostic Code 8911 provides that petit mal epilepsy is to be 
rated under the General Rating Formula for Minor Seizures.  Under 
Diagnostic Code 8911, a 20 percent disability rating is assigned 
where there are at least two minor seizures in the last six 
months. A 40 percent rating is assigned when there is at least 1 
major seizure in the last 6 months or 2 in the last year, or 
averaging at least 5 to 8 minor seizures weekly.  A 60 percent 
rating is warranted when the disability averages at least 1 major 
seizure in 4 months over the last year, or 9 to 10 minor seizures 
per week.  An 80 percent rating is assigned when the disability 
averages at least 1 major seizure in 3 months over the last year, 
or more than 10 minor seizures weekly.  Finally, a 100 percent 
rating is warranted when the disability averages at least 1 major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911.

Two notes to Diagnostic Code 8911 define major and minor 
seizures.  A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or conscious 
control associated with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type). 

Also of relevance in this case are Diagnostic Codes 7010-7018.  
Under Diagnostic Code 7018, implantable cardiac pacemakers are 
rated as 100 percent disabling for two months following hospital 
admission for implantation or re- implantation.  Thereafter, they 
are rated as supraventricular arrhythmias (Diagnostic Code 7010), 
ventricular arrhythmias (Diagnostic Code 7011), or 
atrioventricular block (Diagnostic Code 7015), with a minimum 10 
percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7018.

Under Diagnostic Code 7010, a 10 percent rating is assigned for 
supraventricular arrhythmias manifested by permanent atrial 
fibrillation (lone atrial fibrillation), or one to four 
episodes/year of paroxysmal atrial fibrillation, or other 
supraventricular tachycardia documented by ECG or Holter monitor.  
A 30 percent rating (the maximum under this Code) is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year documented by ECG or 
Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.  The 
Board notes that an evaluation in excess of 30 percent is not 
available under Diagnostic Code 7010.

Pursuant to Diagnostic Code 7011, used in rating sustained 
ventricular arrhythmias, a 10 percent rating is warranted where a 
workload of greater than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
continuous medication required.  A 30 percent rating is warranted 
where a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatate on EKG, ECG, or 
x-ray.  A 60 percent rating is warranted where there has been 
more than one episode of acute congestive heart failure in the 
past year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is warranted 
for (1) indefinite period from date of hospital admission for 
initial evaluation and medical therapy for a sustained 
ventricular arrhythmia, or; for indefinite period from date of 
hospital admission for ventricular aneurysmectomy, or; with an 
automatic implantable Cardioverter-Defibrillator in place or (2) 
chronic congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7011. 

Under Diagnostic Code 7015, concerning atrioventricular block, a 
10 percent evaluation is warranted in cases where a workload of 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or continuous 
medication or a pacemaker is required.  The next highest rating, 
a 30 percent evaluation, is appropriate in cases where a workload 
of greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or there is 
evidence of cardiac hypertrophy or dilatation on EKG, ECG, or x-
ray.  A 60 percent evaluation contemplates more than one episode 
of acute congestive heart failure in the past year; a workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted where there has 
been chronic congestive heart failure, or workload of 3 METs or 
less results in dyspnea, fatigue angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7015. 

An initial disability rating in excess of 20 percent from May 5, 
2006, through May 1, 2008

Concerning the first time period under consideration, an April 
2005 treatment note indicated that the Veteran had recurrent 
syncope and presyncope, most likely due to vasovagal syncope.

A July 2005 in-service treatment noted reports of syncope 
episodes about 15 times over the past year.  

A July 2005 private cardiology consultation diagnosed the Veteran 
with vasovagal syncope and a very abnormal tilt study.  The 
Veteran reported 14 to 15 syncope episodes over the past year.  
The episodes of unconsciousness could last for several minutes.

A November 2005 letter recommending that the Veteran be 
disqualified from submarine duty noted that he was experiencing 
syncopal and near-syncopal episodes approximately once a month 
from September 2004 to April 2005.  He had currently gone 7 
months without symptoms.

Post-service, a September 2006 VA treatment note detailed reports 
of syncopal episodes beginning three years ago.  He had these 
episodes once a month and they were mostly related to exertion.  
This had significantly changed his lifestyle as he was not 
exerting anymore.

A November 2006 treatment note reported that the Veteran started 
having syncopal episodes in 2004.  The physician noted that the 
record demonstrated that the Veteran did not have true syncope 
with each episode.  He seemed to have near syncope on several 
episodes.  

The Veteran underwent a VA examination in January 2007.  He 
reported that during service he began having recurrent episodes 
of near syncope and syncope.  Some of these episodes were fairly 
dramatic.  The Veteran remained very limited as a result of these 
recurrent syncopal episodes and he was unable to stand for any 
period of time.  The diagnosis was neurocardiogenic syncope.  The 
examiner noted that the Veteran was still very limited by this 
and unable to perform any minimal activity more than minimal 
exertion.

After a careful consideration of the record under the laws and 
regulations as set forth above, the Board finds that an initial 
disability rating in excess of 20 percent from May 5, 2006 
through May 1, 2008, for neurocardiogenic syncope is not 
warranted.

The above evidence reflects that the Veteran's disability picture 
has most nearly approximated the criteria for the 20 percent 
rating assigned from May 5, 2006, through May 1, 2008.  In this 
regard, the medical and lay evidence fails to show that the 
frequency of the Veteran's reported syncopes from May 5, 2006, to 
May 1, 2008, averaged at least 5 times per week.  Indeed, there 
is no evidence that he experienced a major syncope during the 
time period in question.  The Boards notes that a November 2006 
VA physician noted that the record demonstrated that the Veteran 
did not have true syncope with each episode.

The Board notes that the Veteran is competent to report his 
symptoms and the Board has taken the Veteran's written 
statements, hearing testimony and statements to VA and private 
physicians into account in rendering its decision.  
Significantly, the Veteran has never alleged that he experiences 
symptoms indicating that he has averaged at least 5 to 8 minor 
seizures weekly or experienced a major seizure.  Rather, he 
reported to multiple physicians that he experienced syncopal 
episodes 14 to 15 times a year and also testified at his May 2010 
hearing that his episodes occur "2 to 3 times a week if not 
more."  Additionally, there is no evidence that his syncopes 
were characterized by the generalized tonic-clonic convulsion 
with unconsciousness.  Thus, the evidence does not show that the 
Veteran had minor syncopes averaging at least 5 times per week or 
at least 1 major seizure in the last 6 months or 2 in the last 
year, indicating that his neurocardiogenic syncope approximated 
the criteria for a 20 percent rating under Diagnostic Code 8911 
from May 5, 2006 to May 1, 2008.  Moreover, as the Veteran had 
not yet had a pacemaker implanted during the time period in 
question, the diagnostic criteria relating to such are not 
relevant for this portion of the appeal.

Rating in excess of 30 percent from August 1, 2008

The Veteran was treated at the emergency room on October 2, 2008, 
with complaints of chest pain and nausea.  The treating physician 
noted that the Veteran had a pacemaker inserted in May 2008.  The 
Veteran received his medication well and rested comfortably.  He 
was discharged on October 3, 2008, with a diagnosis of chest pain 
ruled out for myocardial infarcation.  The Veteran also had mild 
gastritis.

The Veteran underwent a VA examination in December 2008.  He 
reported that since the pacemaker implementation in May 2008, he 
had 3 episodes of syncope.  He stated that he felt 
"presyncopal" all of the time.  There was no history of 
myocardial infarction, congestive heart disease, rheumatic heart 
disease, hypertensive heart disease or syphilitic heart disease.  
There was a history of syncope with daily fatigue, angina and 
dizziness.  The examiner noted that the Veteran had syncope with 
minimal activity.  The Veteran also completed a stress test 
normally (METS >10 in 2007) without any symptoms.  Another 
documented METS estimate was 3.  The examiner indicated that he 
was unable to state an average METS as the symptoms were episodic 
and occurred both with and without activity.  LV dysfunction 
testing was done.  The ejection fraction was less than 50 
percent.  The diagnosis was neurocardiogenic status post 
pacemaker implant.  There were significant effects on his 
occupation as he passed out at work and was let go due to this 
problem.  The examiner noted that the Veteran was a mechanic who 
stopped working in 2007 due to his syncope.  His physical 
employability appeared to be limited by his syncope but his 
sedentary employability would not be limited.

The Veteran presented to the Emergency Room in April 2009 with 
complaints of chest pain accompanied with headache, vomiting and 
blurred vision.  He denied dysuria.  He was diagnosed later that 
day with acute gastritis and anxiety related arrhythmia.

Another VA examination was performed in June 2009.  The examiner 
estimated 10 METS based upon the most recent stress test.

At the outset, the Board notes that a higher evaluation during 
the period in question is not warranted via analogy to seizures.  
Again, there is no showing of syncopal episodes occurring at 
least 5 times per week.  In fact, it appears that the Veteran 
only had 3 total episodes of syncope since his pacemaker was 
inserted in 2008.

Additionally, for the period from August 1, 2008, an evaluation 
in excess of 30 percent is not available under Diagnostic Code 
7010.  

While a rating in excess of 30 percent is available under 
Diagnostic Codes 7011 and 7015, the Veteran is not shown to have 
heart failure, objective evidence of cardiac hypertrophy or 
dilation, or evidence of METS at 7 or less.  While the December 
2008 examiner indicated that the ejection fraction was less than 
50 percent, the examination showed no evidence of chronic 
congestive heart failure.  The December 2008 also noted that a 
documented METS of 3.  However, the examiner indicated that he 
was unable to state an average METS as the symptoms were episodic 
and occurred both with and without activity.  Additionally, the 
most recent evaluation was 10 METS at the June 2009 VA 
examination.  As the Veteran's treatment and examination records 
do not show chronic or acute congestive heart failure or evidence 
of METS at 7 or less, the Board finds that from August 1, 2008 an 
evaluation in excess of 30 percent is not warranted under 
Diagnostic Codes 7011 or 7015.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7011 and 7015. 

The Veteran has argued that his disability is worse than 
indicated by the number of seizures he experiences because they 
can happen any time and the consequences could be severe, such as 
losing his job or injuring himself or others while driving.  The 
Board acknowledges the Veteran's argument in this regard, but 
there is no provision in any potentially applicable diagnostic 
code that provides for a higher rating based on the possible 
consequences of seizures, and the Board is bound by the 
applicable regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 20.101(a) (2009). 


ORDER

Entitlement to an initial disability rating in excess of 20 
percent from May 5, 2006, to May 1, 2008, for neurocardiogenic 
syncope, status post pacemaker placement is denied.

Entitlement to a rating in excess of 30 percent from August 1, 
2008, for neurocardiogenic syncope, status post pacemaker 
placement is denied.


REMAND

The Veteran has submitted evidence showing that he could not 
continue in his as a mechanic and had not worked since 2007 due 
to his syncope.  Moreover, the December 2008 VA examiner 
indicated that there were significant effects on the Veteran's 
occupation as he passed out at work and was let go due to this 
problem.  

The Board finds that, in view of the evidence noted above, 
specific consideration of whether the procedures for assignment 
of a higher rating on an extra-schedular basis are invoked is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2008) (authorizing the 
assignment of an extra-schedular rating, pursuant to specially 
prescribed procedures, where the disability is so exceptional or 
unusual-due to such factors as marked interference with 
employment or frequent periods of hospitalization-to render the 
regular schedular criteria for rating the disability inadequate).  
This is relevant here because the Veteran is rated by analogy and 
the schedular criteria do not perfectly match his symptomatology.  
Thus, if additional factors are demonstrated, extraschedular 
referral is appropriate.

One additional factor for consideration under section 3.321 is 
whether the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating).  However, as the RO has not considered the matter of the 
Veteran's entitlement to a higher rating on an extra-schedular 
basis and to avoid any prejudice to him, the RO must do so, in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)). 

In light of the foregoing, the claim must be remanded to refer 
the claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of the 
assignment of an extra-schedular rating. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be forwarded 
to the Director of VA's Compensation and 
Pension Service or Under Secretary for 
Benefits for consideration of entitlement 
to extraschedular ratings for 
neurocardiogenic syncope, status post 
pacemaker placement in accordance with 38 
C.F.R. § 3.321(b).   

2.  If the determination is adverse to the 
Veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if appropriate. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


